— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J., at trial; Owens, J., at sentence), rendered July 11, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony of the witness Carmen Soto which concerned her knowledge of the decedent’s reputation for violence was stricken by the trial court after objection of the prosecutor. Since defense counsel did not object, the propriety of this ruling has not been preserved for our review (see, People v George, 67 NY2d 817, 819). In any event, the trial court’s ruling was proper, as it was clear that Soto and the defendant did not know each other and her knowledge of the decedent’s reputation was irrelevant to the defendant’s knowledge of the decedent’s reputation in this justification defense case (see, People v Miller, 39 NY2d 543, 548-549; People v Rodawald, 177 NY 408, 423).
The comments of the prosecutor complained of by the defendant were not preserved for appellate review (see, People v Medina, 53 NY2d 951, 952-953; People v Santiago, 52 NY2d 865, 866; People v Irby, 112 AD2d 447; People v Terry, 109 AD2d 807, 808; People v Jalah, 107 AD2d 762, 762-763), or were appropriate comments on the evidence presented (see, People v Ashwal, 39 NY2d 105, 109). Further, any unpreserved error was harmless given the overwhelming evidence of the defendant’s guilt (see, People v Wood, 66 NY2d 374, 379-380).
The propriety of the trial court’s jury charges on the issues of interested witnesses and the prior convictions and bad acts of the defendant was not preserved for appellate review (see, People v Cullum, 123 AD2d 397, 398). In any event, its charges on those issues were sufficient (see, People v Canty, 60 NY2d *662830, 831-832; People v Payne, 111 AD2d 938, 939, lv denied 66 NY2d 766; People v Vera, 94 AD2d 728, 729).
Finally, we have considered the arguments raised by the defendant in his supplemental pro se brief and find them to be without merit. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.